DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
“a branching unit” (claim 1 and its dependent claims). 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  7.30.06)

	Examiner Note: According to MPEP section 2181, the claim limitations associated with circuits that perform a specific function are not to being interpreted to invoke a means plus function limitation as it been held that the term circuit, combined with a description of the function of the circuit, connoted sufficient structure to one of ordinary skill in the art. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The limitations corresponding to the claimed “a branching unit” in claim 1 is not described or recited in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
With respect to the claimed parts, the examiner was unable to find adequate structure (or material or acts) for performing the recited function and therefor fails the description required in 35 USC 112, first paragraph (see MPEP 2181). 
  
Claims 2-7 are rejected under 35 U.S.C. 112, first paragraph, because they incorporate the lack of written description present in parent claim 1. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Regarding claim 1, as discussed above the claimed “branching unit” in claim 1 are limitations that invokes 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph. However, the written description fails to disclose the corresponding structure for the claimed function and therefore the claim is indefinite because it is unclear what applicant intends to use to accomplish the claimed functions. 

Claims 2-7 are rejected under 35 U.S.C. 112, second paragraph, because they incorporate the lack of clarity present in parent claim 1. 

Applicant may:
(a)          Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph; or
(b)          Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so 
(a)          Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)          Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kiri (US 5,148,030) in view of Terai (Demonstration of single-flux-quantum readout operation for superconducting single-photon detectors) and Nakamura (US 2011/0284750).

Regarding claim 1, Kiri discloses a signal processing circuit used for processing detection signals output from a plurality of photon detectors (see Fig. 1 and column 2 lines 18-42: digital logic circuit for processing detection signals from a plurality of photon/radiation detectors 1), the signal processing circuit comprising:
a digital logic circuit (see Fig. 1 and column 2 lines 18-42: digital logic circuit) including:
a plurality of transmission paths connected to the plurality of photon detectors on a one-to-one basis (see Fig. 1 and column 2 lines 18-42: discloses a plurality of transmission path extending from the plurality of photon/radiation detectors, each photon detector has its own transmission path on a one-to-one basis);
a branching unit that causes the signal to be output into a first transmission path and a second transmission path (see Fig. 1, Fig. 2, column 2 lines 18-42, and column 2 line 63 to column 3 line 37: discloses a branching circuit, as interpreted in light of the applicant’s drawing, the branching unit responsible for branching each path can be considered to encompass a plurality of individual branching points from each transmission line as singular unit, each branching unit includes a first and second path);
a photon detection information generation circuit connected to the first transmission paths (see Fig. 1, Fig. 2, column 2 lines 18-42, and column 2 line 63 to column 3 line 37: OR gate 8); and 
an address information generation circuit connected to the second transmission paths (see Fig. 1, Fig. 2, column 2 lines 18-42, and column 2 line 63 to column 3 line 37: circuitry on the right hand side processing O signals equates to an address information generation circuit), wherein

the address information generation circuit outputs, based on the detection signals output from the plurality of photon detectors, an address information signal for identifying a photon detector on which a photon is incident from among the plurality of photon detectors (see Fig. 1, Fig. 2, column 1 lines 42-48column 2 lines 18-42, and column 2 line 63 to column 3 line 37: circuitry on the right hand side processing O signals equates to an address information generation circuit, generates a coded address for the detected photons location).

	Kiri does not expressly disclose wherein the digital logic circuit is a superconducting digital logic circuit and used for processing detection signals output from a plurality of superconducting single photon detectors (SSPDs), i.e. wherein the photon detectors are SSPDs; 
wherein the branching circuit is a branching unit that causes each of the transmissions paths to branch into a first transmission path and a second transmission path; and
	wherein the photon detection information generation circuit is a time information generation circuit, i.e. wherein the information signal identifies a time at which a photon is incident. 

It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the invention of Kiri with the teachings of Terai, i.e. using a SFQ circuit to process signals from an array of SSPDs, for the advantageous benefit of constructing an independently addressable array of superconducting single-photon detectors that is fast and accurate. 

Kiri and Terai do not expressly disclose wherein the branching circuit is a branching unit that causes each of the transmissions paths to branch into a first transmission path and a second transmission path; and 
	wherein the photon detection information generation circuit is a time information generation circuit, i.e. wherein the information signal identifies a time at which a photon is incident. 
	
Nakamura discloses wherein the branching circuit is a branching unit that causes each of the transmissions paths to branch into a first transmission path and a second transmission path (see Fig. 1: discloses a branching unit each of the transmissions paths to branch into a first transmission path and a second transmission path [see Fig. 1 of applicant’s PG Publication for similar structured branching circuit]); and 

It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Kiri in view of Terai with the teachings of Nakamura, i.e. using the logical OR circuit as a means for identifying a time at which a photon is incident, for the advantageous benefit of tracking a time associated with the detected photon signals. 

Regarding claim 2, Kiri, previously modified by Terai and Nakamura, further discloses wherein the time information generation circuit, i.e. previously modified, is configured to output the time information signal resulting from taking a logical sum of the detection signals output from the plurality of photon detectors, i.e. previously modified SSPDs (see Fig. 1, Fig. 2, column 2 lines 18-42, and column 2 line 63 to column 3 line 37: OR gate 8, generates photon detection signal information, and OR gate is equivalent to the recited logical sum of the detection signals).

Regarding claim 7, Kiri does not expressly disclose wherein the superconducting digital logic circuit is a single flux element circuit, an adiabatic quantum flux parametron circuit, a superconducting nanowire cryotron circuit, or a reciprocal quantum logic circuit. 

It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the invention of Kiri in view of Nakamura with the teachings of Terai, i.e. using a SFQ circuit to process signals from an array of SSPDs, for the advantageous benefit of constructing an independently addressable array of superconducting single-photon detectors that is fast and accurate. 

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kiri (US 5,148,030) in view of Terai (Demonstration of single-flux-quantum readout operation for superconducting single-photon detectors), Nakamura (US 2011/0284750), and Yamanaka (US 2013/0271110).

Regarding claims 3 and 5, Kiri discloses an encoder circuit serving as the address information generation circuit, the encoder circuit being configured to convert the detection signals output from the plurality of SSPDs into a binary code, and wherein the binary code is a predetermined of bits/binary digits (see Fig. 1, Fig. 2, column 1 lines 42-48column 2 lines 18-42, and column 2 line 63 to column 3 line 37: circuitry on the right hand side processing O signals equates to an address information generation 

Kiri, Terai, and Nakamura do not expressly disclose wherein the binary code generated by the encoder is expressed as number of bits as to generate a pulse train corresponding to the binary code.

Yamanaka discloses wherein the binary code generated by the encoder is expressed as number of bits as to generate a pulse train corresponding to the binary code (see paragraph 0143: address information is expressed using a binary code that is expressed as a pulse train).
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Kiri in view of Terai and Nakamura with the teachings of Yamanaka, i.e. encoding the address signals in the form of a pulse train as a serial output, for the advantageous benefit of reducing the number of output lines required to transmit the address information from 2 to 1. 

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kiri (US 5,148,030) in view of Terai (Demonstration of single-flux-quantum readout operation for superconducting single-photon detectors), Nakamura (US 2011/0284750), and Takahashi (US 2014/0232063)

Regarding claim 4 and 6, Kiri, Terai, and Nakamura do not expressly disclose a pulse position modulation circuit serving as the address information generation circuit, the pulse position modulation circuit being configured to make delay times of detection signals transmitted through the second transmission paths different from each other.

Takahashi discloses a sensor interface unit serving as a sensor identification circuit, the sensor interface unit, i.e. the recited pulse position modulation circuit, being configured to make delay times of detection signals transmitted through the second transmission paths different from each other (see paragraph 0097).
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Kiri in view of Terai and Nakamura with the teachings of Takahashi, using a signal processing circuit that differentiates input between a pluralities of sensors via delay times, for the advantageous benefit of using a conventional, proven alternative technique for distinguishing repletion of detection signals from the plurality of photon detectors. Once modified, using the sensor interface unit as sensor identification circuit, the modification would meet the limitations of the claimed invention as sensor identification circuit functions as the recited pulse position modulation circuit as it is configured to make delay times of detection signals transmitted through the second transmission paths different from each other.




Response to Arguments
Applicant’s arguments filed on 3/12/2021 have been fully considered. 
Applicant argues that the claimed branching unit should not invoke 35 USC § 112(f) because it is has a structure that is known in the art. The same rational is used to argue that the claims are supported by the specification and not indefinite. 
Applicant supports this argument stating that the term branching unit is structural as shown in Fig. 1 of the applicant’s Drawings as transmissions paths 25 branches into a first transmission path and a second transmission path, and that the branching unit a junction between transmission paths. This argument is not persuasive because the highlighted branching unit appears to disclose an area of the circuit, rather than a specific structure that performs the recited function. 
The term branching unit also encompasses an in-water fiber optic branching unit (see NPL of record IN-WATER FIBER OPTIC BRANCHING UNIT). The structure disclosed in the cited NPL is not the same as the applicant’s disclosed branching unit, yet it still considered a branching unit. The examiner is citing this NPL to show that the term branching unit is not a particular structure defined by its title, but a generic placeholder that encompasses any and all structures of different branching units. The branching unit can also be a cable splitter type, or simply solder that connects wires together. 
 	Since the term “branching unit” is still be interpreted under 35 USC § 112(f) as a means-plus function limitation, the Claim Rejections under 35 USC § 112(a) and 35 USC § 112(b) ae being maintained. Since the structure of the claimed branching unit is not clearly described in the specification the 35 USC § 112 rejections are maintained. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J DALBO/Primary Examiner, Art Unit 2865